DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied upon national phase publication US 2018/0301629 A1 as the English equivalent of WIPO publication WO 2016/152544 A1 (herein referred to as “Hatakeyama et al.”).

Drawings
4.	The drawings are objected to because the "FIG. 1" label of the single viewing cannot appear in the sheet.  See 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the 

Specification
5.	The disclosure is objected to because of the following informalities:  The Specification refers to the single view drawing as "FIG. 1.”  However, all instances of "FIG. 1" should be replaced by "The FIGURE" or "the FIGURE" as numbered abbreviations are not allowed as there is only one single viewing.  See 37 CFR 1.84(u)(1).  Furthermore, the “FIG. 1” label in the Drawings should be deleted.  Appropriate corrections are required.

Claim Objections
6.	Claim 8 is objected to because of the following informalities:  The claim fails to conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152544 A1) in view of Yamada et al. (JP 2011-006397 A).
	Hatakeyama et al. discloses a composition for the light-emitting layer of an organic electroluminescent (EL) device (element) for the construction of displays comprising boron-containing compound and an anthracene-based compound; its use results in a light-emitting layer with optimum light-emission characteristics (Abstract; [0001]).  The boron-containing compound is dopant material, which emits in the blue (among others) ([0068], [0484]-[0510]); the anthracene-based compound is host material ([0001], [0127]).  Hatakeyama et al. discloses the following embodiment for the anthracene-based compound:  

    PNG
    media_image1.png
    172
    384
    media_image1.png
    Greyscale

(page 6) (corresponds to compound (1-195) as recited by the Applicant in Claim 5) such that Ar4 = hydrogen and X = substituted aryl (phenyl-naphthyl) of formula (1) as defined by the Applicant; X = formula (1-X1) as defined by the Applicant (with Ar1 = phenyl).  The light-emitting layer is either a single layer or a plurality of layers (each layer comprising host + dopant material); the host material can comprise a plurality of kinds, including pyrene compounds (among others) in addition to the anthracene-based compound ([0185], [0188]).  Hatakeyama et al. further discloses an organic EL device comprising the following layers:  substrate (101), anode (102), hole-injecting layer (103), hole-transporting layer (104), light-emitting layer (105), electron-transporting layer (106), electron-injecting layer (107), and cathode (108) (Fig. 1).  The electron-transporting and/or electron-injecting layer comprises pyridine derivatives, which further includes alkali metal (and the like) ([0194], [0350]).  However, Hatakeyama et al. does not explicitly disclose the presence of a pyrene-based compound of formula (2) as defined by the Applicant.
	Yamada et al. discloses the following compound:

    PNG
    media_image2.png
    219
    162
    media_image2.png
    Greyscale

g, p]chrysene bond) such that s = p = 1 and Ar = aryl having 26 carbon atoms of formula (2) as defined by the Applicant; Ar = formula (Ar-2) as defined by the Applicant (with R10-17 = hydrogen and R18-19 = bonded to each other to form a fused ring); Ar = formula (Ar-2-4) as defined by the Applicant.  Yamada et al. discloses its inventive compounds can be used as host material which is highly efficient and, when utilized in an organic EL device, results in long life ([0077], [0080]).  It would have been obvious to incorporate compound (1-2-42) as disclosed by Yamada et al. to the light-emitting layer of the organic EL device as disclosed by Hatakeyama et al.  The motivation is provided by the disclosure of Yamada et al., which teaches that the use of its inventive compounds as host material results in a device that is highly efficient with long life.  
	Notice that this would result in a light-emitting layer comprising a boron-containing compound as dopant material in combination with compound (3-5) (of Hatakeyama et al.) and compound (1-2-42) (of Yamada et al.) as host materials.  The lower third of this light-emitting layer can be defined as the “first light emitting layer,” the upper third can be defined as the “second light emitting layer,” and the middle third can be defined as the “mixed region.”

10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152544 A1) in view of Yamada et al. (JP 2011-006397 A) as applied above and in further view of Kubota et al. (US 2014/0009918 A1).

	Kubota et al. discloses an organic EL device comprising a light-emitting layer comprising a host material doped with dopant material ([0053]).  The host material comprises a mixture of hole-transporting and electron-transporting materials; the hole-transporting host material increases in concentration as the distance from the anode decreases (i.e., concentration decreases towards the cathode), while the electron-transporting host material increases in concentration as the distance from the cathode decreases (i.e., concentration decreases towards the anode); there is “no particular limitation” as to the nature of the host materials ([0054]).  Such a configuration results in an organic EL device with high general color rendering index ([0064]).  It would have been similarly obvious to configure the concentration profile of the anthracene-based compound and the pyrene-based compound in the manner as taught by Kubota et al. for the hole-transporting and electron-transporting host materials, respectively, in the light-emitting layer of the organic EL device as disclosed by Hatakeyama et al. in view of Yamada et al.  The motivation is provided by the fact that Kubota et al. clearly teaches a viable 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAY YANG/Primary Examiner, Art Unit 1786